IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON              FILED
                           JUNE 1998 SESSION           August 7, 1998

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk
STATE OF TENNESSEE,                )
                                   )    NO. 02C01-9712-CC-00462
      Appellee,                    )
                                   )    OBION COUNTY
VS.                                )
                                   )    HON. WILLIAM B. ACREE, JR.,
STEPHANIE ANN MAYS,                )    JUDGE
                                   )
      Appellant.                   )    (Community Corrections
                                   )     Revocation)



FOR THE APPELLANT:                      FOR THE APPELLEE:

JOSEPH P. ATNIP                         JOHN KNOX WALKUP
District Public Defender                Attorney General and Reporter
111 Main Street
P.O. Box 734                            PETER M. COUGHLAN
Dresden, TN 38225                       Assistant Attorney General
                                        Cordell Hull Building, 2nd Floor
                                        425 Fifth Avenue North
                                        Nashville, TN 37243-0493

                                        THOMAS A. THOMAS
                                        District Attorney General
                                        414 South Fourth St.
                                        P.O. Box 218
                                        Union City, TN 38261-0218




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                    OPINION



       The defendant, Stephanie Ann Mays, appeals the trial court's revocation

of her Community Corrections sentence. The defendant contends the trial court

abused its discretion in finding her in violation of the terms of the Community

Corrections sentence. The judgment of the trial court is AFFIRMED.



                                         I.



       The defendant pled guilty in October 1996 to two (2) counts of the sale of

over 0.5 grams of cocaine. She was sentenced to Community Corrections for

concurrent terms of eight (8) years with 30 days to be served in the Obion

County jail.



       After her release from jail, Lane Thorton with the Westate Corrections

Network was assigned as the defendant’s case officer. Thorton testified at the

revocation hearing that the defendant committed numerous violations of the

terms of her Community Corrections sentence, including: failure to be at her

approved residence on several occasions, failure to secure employment, failure

to make any payment on her court costs and fine, failure to properly perform

community service and the use of marijuana.



       The defendant testified at the revocation hearing that she was forced to

move from her approved residence because of her status as a convicted felon.

She claimed medical problems and care of her children caused most of the

violations. The defendant admitted to the use of marijuana.



       The trial court found the defendant violated the terms of her Community

Corrections and reimposed the original sentences, but only required that she




                                         2
serve one (1) year in the Obion County jail and the remainder on supervised

probation.




                                         II.



       Revocation of probation or a community corrections sentence is subject to

an abuse of discretion standard of review, rather than a de novo standard. State

v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). Discretion is abused only if the

record contains no substantial evidence to support the conclusion of the trial

court that a violation of probation or community correction sentence has

occurred. Id.; State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App. 1997).

Proof of a violation need not be established beyond a reasonable doubt, and the

evidence need only show that the trial judge exercised a conscientious and

intelligent judgment rather than acting arbitrarily. Gregory, 946 S.W.2d at 832;

State v. Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995).



       The trial court found the defendant repeatedly violated the terms of her

Community Corrections sentence. The evidence certainly supports these

findings. Further, the defendant admitted to her case officer she smoked

marijuana in violation of the terms of her Community Corrections sentence. We

find the trial court did not abuse its discretion; therefore, we AFFIRM its

judgment.




                                          3
                                  _________________________
                                  JOE G. RILEY, JUDGE


CONCUR:




___________________________
PAUL G. SUMMERS, JUDGE




___________________________
DAVID H. WELLES, JUDGE




                              4